CONOTTRItlNO OPINION
Donlon, Judge:
I arrive at the result reached by my colleagues. I come there by a somewhat different route and it seems advisable to point out briefly what the chief points of difference are.
In my view, jurisdiction of this court is not invoked by a protest claim that the collector has failed to do something he ought to have done. In a recent decision, this division held that where complaint was that the collector did not exact an internal tax on imported oil, that issue was not before us. Asiatic Petroleum Corps et al. v. United States, 43 Cust. Ct. 252, C.D. 2137.
Our jurisdiction here derives not from something the collector did not do, but from something he did, namely, liquidation of an entry of merchandise.
I concur with the majority that this’ liquidation was void. It was void because there was, at the time of liquidation, no valid or effective appraisement of the entered merchandise. The appraisement on which the collector relied in liquidation was then invalid, that is, it was without force or effect because there was pending an appeal to reappraisement. Indeed, I know of no basis on which this liquidation can be held void, save that there was no effective appraisement at the time of liquidation.
It is the peculiar nature of the jurisdiction conferred by Congress on the court in appraisement matters, as has often been pointed out, that the appraiser’s valuation ceases to be effective when the court acquires jurisdiction. It is not merely suspended during litigation. It is the duty of the court in such a case to appraise the merchandise. The court may find a new value, or it may find the same value which the appraiser earlier found. In the latter event, as in the former, it is the value which is found by the court that constitutes the appraisement of the involved merchandise.
*442When appraisement is suspended and when appraisement is vacated, is an issue that has been before our appeals court. The distinction laid down is that when the trial court lacks jurisdiction in reappraisement, it cannot be said that the appraisement was vacated, for when it has been determined that there was no valid appeal, the appraiser’s appraisement becomes at once vital and effective. Carey & Skinner v. United States, 16 Ct. Cust. Appls. 382.
That is the well-established rule in such a case. That is not the case here. We have held that the court does have jursidiction in reappraisement, because timely appeal was filed. This finding of jurisdiction in reappraisement requires the trial judge de novo to determine the value of the merchandise.
Congress has prescribed a clear legal remedy in such a case as this. Section 2636(d), United States Judicial Code. Where there is an adequate legal remedy, it is axiomatic that there can be no resort to equity.
It remains to point out, in order to obviate misunderstanding, that plaintiff’s reliance in his brief on Nozaki Bros., Inc., et al. v. United States, 41 Cust. Ct. 245, C.D. 2048, is confusing. In the Nomki case, there was no question but that there had been valid appraisement of the merchandise at the time of the collector’s liquidation. Here, there was not a valid appraisement effective at the time when the collector liquidated. The situations are so different in their legal nature and possible consequences as to make citation of carefully excerpted language from Nomki both inapt and misleading.
The liquidation is void because the appraisement on which the collector relied was then invalid, having been vacated by timely appeal to reappraisement still pending. Pursuant to section 2636(d) of the Judicial Code, the matter must be remanded to a single judge in reappraisement to determine the proper dutiable value of the merchandise.